DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Obvious-type Double Patenting (ODP) Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 18-41 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,896,043 hereinafter Toll ‘043.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  For example, Claims 18 of instant Application, respectively contain elements of claims 1 of the Toll ‘043 as follows:  

Claims
Instant
Claims
Toll ‘043
18
processor 
fetch circuitry
an instruction
an opcode
fields
locations of
AOS source matrix
AOS destination matrix
indicate an unpacking of
elements of
the AOS source matrix into
the AOS destination matrices
N structures
K consecutive elements of
different types

N same-typed elements
decode circuitry
execution circuitry
unpack each element of
the AOS source matrix into
the K element types
write each unpacked element
of same-typed element in
the SOA destination matrices

processor
fetch circuitry
an instruction
an opcode
fields
locations of
AOS source matrix
AOS destination matrix
specified opcode calls for
unpacking elements of
the AOS source matrix into
SOA destination matrices
N structures
K elements of 
different types … consecutive

decode circuitry
execution circuitry
unpack each element of
the specified matrix into
the K element type
write each unpacked element
of same-type elements in
the SOA matrices *

registers 
two-dimensional matrix
2
registers
tiles
20
destination matrices
K matrices
store exclusively one type
K same-typed groups
3
*(implicit)
K matrices
store exclusively one type
K same-typed groups
21
moved
4
moved
22
a field to 
specify an element size
selectable 
crumb, nibble, …
5
a field to
specify an element size
one of
crumb, nibble, …
23
a field to
specify a stride
6
a field to 
specify a stride
24
a single matrix
same type grouped together
segregate from other
7
a single matrix
same type grouped together
segregate from other


*Note:  the source and destination implicitly specified.
Therefore, claims 1-20 of the Toll ‘043 anticipate(s) claims of the instant application.


Allowable Subject Matter

Claims 18-41 would be allowable with proper Terminal Disclaimer.






Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HYUN NAM/Primary Examiner, Art Unit 2183